Citation Nr: 9922695	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-00 507	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had more than five years of active service which 
terminated in December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO granted entitlement to service 
connection for PTSD with assignment of a 30 percent 
evaluation.

In December 1995, the veteran requested a personal hearing.  
The veteran withdrew his request for a personal hearing in 
May 1997.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran was originally granted service connection for 
PTSD in a July 1995 rating action, and assigned a 30 percent 
rating under Diagnostic Code 9411 of the VA's Rating 
Schedule.  38 C.F.R. § 4.132 (1996).  

The veteran appealed the initial disability rating following 
the initial award of service connection.  As a consequence, 
this appeal, which stems from the July 1995 rating decision 
and the original claim filed in March 1995, may not be 
construed as a claim for an increase, and all evidence 
relevant to the initial award of service connection must be 
reviewed.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

The claims folder bears a VA Form 21-4142 for medical records 
from Dr. Allen Middleton.  This form was submitted in March 
1995 with the original application for benefits.  
Subsequently, in May 1995, the VA examiner reported that the 
veteran was undergoing psychiatric treatment from Dr. Allen 
Middleton.  From a review of the record, in January 1996, the 
RO requested that the veteran submit a VA Form 21-4142 to 
obtain Dr. Middleton's treatment records.  Even though there 
is no response to the January 1996 request in the claims 
folder, the veteran did provide Dr. Middleton's address.  The 
Board observes that those medical records have not been 
requested for consideration by the RO.  Based on the 
foregoing, the Board is of the opinion that the record on 
appeal is incomplete.

It is also noted that in January 1996, the Oakland RO 
requested that the veteran submit documentation in support of 
his September 1995 claim of unemployability.  No supporting 
evidence has been associated with the claims folder.  In that 
regard, the Board observes that the veteran relocated to Los 
Angeles, California during the pendency of this appeal.  
Further, it appears that the veteran has subsequently 
relocated again as supported by VA correspondence marked 
undeliverable and returned by the United States Postal 
Service.  The RO is requested to verify the veteran's address 
and again request that the veteran submit the above requested 
information.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development: 

1.  The RO should verify the veteran's 
mailing address and document such in the 
claims folder prior to any 
determinations.  

2.  The RO should contact the veteran and 
request that identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient 
who have treated him for PTSD since 
October 1998.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  In particular, 
the RO should obtain the private medical 
records of Dr. Allen Middleton.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports. 

3.  After completion of the foregoing 
development, the RO should determine 
whether additional examination of the 
veteran is warranted, and if so, such 
examination should be scheduled.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an initial disability evaluation in 
excess of 30 percent for PTSD with 
application of Fenderson v. West, 12 Vet. 
App. 119 (1999).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

